518 F.2d 57
Vera REISINGER as Assignee of the Executor of the Estate ofKenneth R. Reisinger, Deceased, et al., Appellees,v.UNITED STATES of America, Appellant.
No. 75-1019.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1975.Decided June 25, 1975.

Michael H. Stein, Appellate Section, Civ. Div., U. S. Dept. of Justice, Washington, D. C., for appellant.
Kenneth N. Kripke, Denver, Colo., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and HEANEY, Circuit Judges.

ORDER

1
This is an appeal from a judgment for damages1 entered by the District Court for the Northern District of Iowa.  The litigation arose from the crash of a private airplane at Lowry Air Force Base in Denver, Colorado, in 1969.  The Federal District Court in Iowa held that the parties would be bound by the liability finding made by the District Court for the District of Colorado in Denver, which had jurisdiction over two other cases arising from the same accident.2  The district court in Colorado decided the question of liability on August 12, 1974, finding the government air traffic controller negligent, but has not yet ruled on damages in the two cases pending before it; thus no appealable judgment has been entered in Colorado.  Nevertheless, the District Court in Iowa then entered judgment for the plaintiffs in this action in the amount stipulated with the following reservation:


2
Defendant reserves all rights as may be afforded it by law with respect to questions of appeal on all issues and decisions respecting questions of liability.


3
The government has appealed from the Iowa judgment solely on the issue of liability as found by the Colorado district court.


4
This court is informed that an appeal from the Colorado district court's judgment will be processed in the Tenth Circuit Court of Appeals in one of the cases still pending before the district court.  Under the existing record and stipulations this court has no power to review the findings of the District Court of Colorado.


5
This case will be held in abeyance by this court until final judgment has been entered in the Tenth Circuit in the associated cases or, if no appeal is taken, until the expiration of the time for filing notice of appeal in the district court in Colorado.  Upon final judgment the matter shall be certified by the parties to this court.



1
 The parties stipulated to damages of $187,500


2
 The propriety of this order is not before us, since both parties have acquiesced in it